Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated September 4, 2019. Claims 1-20 of the application are pending.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on September 9, 2019, November 17, 2020 and November 17, 2021 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings

3.	The drawings submitted on September 4, 2019 are accepted.

Examiner’s Amendment

4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner's amendment was given in a telephone interview with Mr. Dan Vaughan on December 22, 2021.  

5.	The application has been amended as follows:
In the claims:
In claim 3, Line 2, “the RUL-based index” 
has been changed to
-- the RUL-based risk index --.

In claim 13, Line 2, Line 2, “the RUL-based index” 
has been changed to
-- the RUL-based risk index --.

In claim 18, Line 5, “the notification mechanism:” 
has been changed to
-- the notification mechanism iteratively: --.

Reasons for Allowance



6.	Claims 1-20 of the application are allowed over prior art of record.


7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

 (1) identifying the health state of a mechanical equipment and provide information for determining maintenance work timing; acquiring time series data using multi-dimensional sensors and environmental data from the equipment; quantifying the state of the equipment using the data collected; using a fault diagnosis method for the equipment for predicting the health state and performance quality of the equipment; predicting how long the equipment will operate without failures in terms of remaining useful life of the equipment; modeling the time series data collected for predicting  the data and computing error from the model; detecting the presence of a fault using the predicted error; the remaining useful life is calculated until the time the performance deteriorates over a predetermined threshold; an alarm is generated when the performance deteriorates above the threshold;  (Noda et al., U.S. Patent 9,933,338);
(2) monitoring the performance of a computer system to identify operational problems; receiving electromagnetic interference (EMI) signals  and using them to generate time series data for determining the condition of the system; generating reference EMI signals during normal operation of the system and building an inferential model using the reference EMI signals; detecting degradation of the system using values of a variable such as temperature data collected during the operation of the system; using the time series data with a non-linear non-parametric regression model and a multivariate state estimation technique (MSET) to generate the health state of the system; the EMI signals are sampled at (Zwinger et al., U.S. Patent 8,457,913);
(3) the remaining useful life (RUL) of a unit indicates its ability of surviving the operation in the future; when failure or degradation is detected, the RUL should be estimated accurately for making timely maintenance for failure avoidance; using multiple sensors and signal processing techniques, multiple degradations can be detected and quantified; the proportional hazards model and logistic regression model can be used to identify multiple degradations using sensor signals collected and predict the RUL of the equipment; predicting the condition of the equipment using the sensor signals collected  allows condition based maintenance (CBM) of the equipment; vibration signals of the turbine engine can be collected and used to identify bearing degradation  and blade crack initiation; the logistic regression model allows identification of multiple degradations simultaneously; time series analysis of the sensor data collected is used to predict the equipment degradation;  (Liao et al., “Predicting remaining useful life of an individual unit using proportional hazards model and logistic regression model”, IEEE 2006); and 
(4) using a multivariate state estimation technique (MSET) with sensor data to identify fault condition of nuclear equipment; using the data collected in real time with historic data and MSET model to identify the current state of the system; the differences between the estimated and the current measurements are analyzed  and the sequential probability ration test (SPRT) is performed for identifying discrepant signals and the onset of degradation of the sensors and Gross et al., “Application of model based fault detection system to nuclear plant signals”, an IDS document submitted by the applicant)


None of these references taken either alone or in combination with the prior art of record discloses a method for estimating a remaining useful life (RUL) of a utility system asset, specifically including:
(Claim 1) "applying an irrelevance filter to the SPRT alarms to produce filtered SPRT alarms, wherein the irrelevance filter removes SPRT alarms for signals that are not correlated with previous failures of similar utility system assets;
using a logistic-regression model to compute an RUL-based risk index for the utility system asset based on the filtered SPRT alarms" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory, computer-readable storage medium storing instructions for estimating a remaining useful life (RUL) of a utility system asset, specifically including:
applying an irrelevance filter to the SPRT alarms to produce filtered SPRT alarms, wherein the irrelevance filter removes SPRT alarms for signals that are not correlated with previous failures of similar utility system assets; 
using a logistic-regression model to compute an RUL-based risk index for the utility system asset based on the filtered SPRT alarms" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a system that estimates a remaining useful life (RUL) of a utility system asset, specifically including:
(Claim 18) "applies an irrelevance filter to the SPRT alarms to produce filtered SPRT alarms, wherein the irrelevance filter removes SPRT alarms for signals that are not correlated with previous failures of similar utility system assets; 
uses a logistic-regression model to compute an RUL-based risk index for the utility system asset based on the filtered SPRT alarms" in combination with the remaining elements and features of the claimed invention.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	December 22, 2021